Citation Nr: 1543289	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, claimed as due to exposure to ionizing radiation. 

2.  Entitlement to service connection for a bilateral wrist disorder. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected left ankle disability. 

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, January 2008, and April 2013 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in September 2007 and again in May 2008.  The Veteran also testified at a videoconference hearing before the undersigned in August 2010.  Transcripts of the hearings have been associated with the claims file.

In December 2010, the Board remanded the above issues for additional development.  In this regard, the RO in a September 2012 rating decision granted service connection for a right knee disorder and therefore this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As to the claim of service connection for esophageal cancer, the December 2010 Remand specifically directed the AOJ to obtain a dose estimate from the Under Secretary for Health and to thereafter obtain an opinion as to whether it is at least as likely as not that any exposure to ionizing radiation (associated with assignment to a missile/radar site) during the Veteran's service caused or contributed to the development of esophageal cancer from The Under Secretary for Benefits.  However, neither the dose estimate nor the opinion was obtained while the appeal was in remand status.  Therefore, the Board finds that another remand to obtain this information is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Also see 38 C.F.R. § 3.311(a)(2)(iii) (2015).

As to the claims of service connection for a bilateral wrist disorder and a left knee disorder, these issues were remanded to obtain needed medical opinions as to the relationship between the Veteran's disabilities and his military service and/or service connected disabilities.  However, while the post-remand record shows that the Veteran was afforded a VA examination in July 2012, the Board finds that etiology opinions provided by that examiner inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Specifically, as to the bilateral wrist disorder, the Board finds the opinion inadequate because it relied solely on negative evidence.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  As to the left knee disorder, the Board finds the opinion inadequate because it did not address the question of direct service connection despite the Veteran's claims that his disability was caused in the same accident in which he injured his know service-connected left ankle; because it did not addressed the question of whether his left knee disorder was aggravated by his service-connected left ankle disability including due to a gait change; and because it did not addressed the question of whether his left knee disorder was caused or aggravated by his newly service-connected right knee disorder including due to a gait change.  See Barr.

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that medical opinions must address the causation theory of direct service connection as well as both the causation and aggravation theories of secondary service connection, i.e., a decision by the Board in which all three prongs are not specifically addressed will not survive judicial scrutiny.  Therefore, the Board finds that another remand to obtain these needed medical opinions is required.  See Stegall; Also see 38 U.S.C.A. § 5103A(d) (West 2014).  

In light of the above development, adjudication of the TDIU issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

While these issues are in remand status, the AOJ should give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file all of the Veteran's post-April 2013 treatment records from the Manchester VA Medical Center.

2.  After obtaining an authorization from the Veteran, physically or electronically associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service esophageal, wrist, and left knee problems and any continued problems since that time as well as his current problems due to his already service-connected disabilities as it relates to difficulty working.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  In accordance with 38 C.F.R. § 3.311(c), the AOJ must forward the claim of service connection for esophageal cancer to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  The Under Secretary for Benefits should thereafter determine whether it is at least as likely as not that any exposure to ionizing radiation (associated with assignment to a missile/radar site) during the Veteran's service caused or contributed to the development of esophageal cancer.

5.  Schedule the Veteran for an examination to determine the origins of his bilateral wrist and left knee disorders.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's wrist and left knee disorders?

(b)  As to each diagnosed wrist and left knee disorders, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time, to include the same accident in which he injured his know service connected left ankle?  

(c)  As to any wrist or left knee arthritis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d)  As each diagnosed wrist and left knee disorders, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected left ankle disability and/or right knee disorder, to include the problems with his gait by his service-connected disabilities?  

In providing the requested opinions regarding the origins of each wrist and left knee disorder, the examiner should comment on the Veteran's competent lay reports.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, after conducting any further development deemed warranted, adjudicate the claims of service connection for esophageal cancer, bilateral wrist disorders, and a left knee disorder as well as for a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the April 2013 SSOC and May 2013 statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

